department of the treasury internal_revenue_service washington d c contact person id number telephone number oo p ‘ef fou date mar significant index number third party contacts none egend x i i z z z i n o w y o t employer_identification_number dear taxpayer we have considered your ruling_request with regard to the federal_income_tax consequences of the proposed grants to x to establish a scholarship and fellowship program the purpose of the scholarship program is designed to expand access to higher education and increase the number of outstanding low income african-american american indian alaska native asian pacific american and hispanic students enrolling in and completing undergraduate and graduate degree programs preliminary expenditures y undertook a variety of preliminary activities to identify ways to address the need for access to higher education in america to foster new leaders and especially leaders from groups that historically have been denied higher education opportunities preliminary activities included a review and study by foundation officers and employees of the literature addressing higher education opportunities officers and employees interviewed numerous nationally recognized leaders in education to discuss scholarship programs in general and the types of specific scholarship programs that might address y's concerns in addition y commissioned a study from a research and consulting firm to learn about the costs of higher education the types of financial aid programs presently available and the need for additional financial support for future leaders y incurred or paid the costs described above in the good_faith belief that such costs were reasonable and that the payment or incurrence of such expense in such amounts was consistent with ordinary business care and prudence grants to establish the program and supporting expenditures on receipt of the grants x a public charity described in sec_501 with the assistance of its partner c organizations will administer and supervise the program under the terms of the grant agreement under the terms of the agreement y will make annual contributions to x of up to dollar_figurem over n years to fund the scholarships and the costs associated with the administration of the program x will prepare and furnish scholarship nomination forms receive all nominations determine the recipients and amount to be awarded to each recipient notify the recipients of the award confirm enrollment in an educational_institution make payment of the award and supervise and investigate the use of the grant funds by the recipients in their educational programs recipients will be determined under the supervision of x based on criteria set forth in the nomination guidelines and forms prepared by x y will not control the selection of scholarship recipients although y will have a representative on the selection committee in the first year individuals will be eligible for nomination if they i are african-american american indian alaska native asian pacific american or hispanic citizens permanent residents of the united_states who have ii attained a cumulative grade point average of on a scale iii have applied to have been accepted into or are enrolled full-time in an accredited college or university for the academic year at the time of the award or have applied to have been accepted into or are enrolled in a graduate degree program in mathematics science including life sciences physical sciences and computer science engineering education or library science for the academic year at the time the nomination is complete iv have significant financial need as defined by the federal needs analysis formula and v have demonstrated leadership ability through participation in community service extracurricular activities or other activities scholarships or fellowships will only be awarded to students who have been accepted to or are enrolled in institutions that meet the requirements of sec_170 an ii of the code the scholarships and fellowships will not be employer-related grants no scholarships or fellewships will be awarded to creators officers directors trustee or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code in addition to providing x with the grants y will provide advisory and oversight support to x and its partners to develop the administrative details eg nomination forms and program materials and effect the implementation of the program this oversight and support will continue over the life of the program y will also aid x and its partners in educating the public about the existence of the program sec_4942 of the internal_revenue_code imposes an excise_tax on the undistributed_income of a private income undistributed_income is defined in part as the amount by which qualifying distributions are less than the foundation's minimum_investment_return sec_4942 g a of the code defines a qualifying_distribution to mean any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 c b of the code other than contributions to controlled organizations or to non-operating foundations sec_53_4942_a_-3 of the foundation and other excise_tax regulations provides in part that an organization is controlled by a foundation or one or more disqualified persons with respect to the foundation if any such persons may by aggregating their votes or positions of authority require the donee organization to make an expenditure or prevent the donee organization from making an expenditure sec_53_4942_a_-3 a of the regulations includes the following example with respect to qualifying distributions m a private_foundation makes the following payments in a calendar_year i a payment of dollar_figure to five employees for conducting a foundation program of educational grants for research and study ii dollar_figure for various items of overhead of which is attributable to sec_4945 of the code imposes an excise_tax on each taxable_expenditure made by a private_foundation sec_4945 of the code provides in part that a taxable_expenditure is any amount_paid or incurred by a private_foundation i to carry on propaganda or otherwise attempt to influence legislation ii to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive iii as a grant to an individual for travel study or other similar purposes by such individual public charity an exempt_operating_foundation or the private_foundation exercises expenditure_responsibility with respect to such grant or v for any purpose other than one described in sec_170 b of the code iv as a grant to an organization unless such organization is a sec_53_4945-4 i of the regulations provides in part that a grant by a private_foundation to another organization which the grantee organization uses to make payments to an individual for purposes described in sec_4945 shall not be regarded as a grant by the private_foundation to the individual grantee if the foundation does not earmark the use of the grant for any named individual and there does not exist an agreement oral or written whereby such grantor foundation may cause the selection of the individual grantee by the grantee organization for purposes of this subparagraph a grant described herein shall not be regarded as a grant by the foundation to an individual grantee even though such foundation has reason to believe that certain individuals would derive benefits from such grant so long as the grantee organization exercises control in fact over the selection process and actually makes the selection completely independently of the private_foundation sec_53 a ii of the regulations provides that a grant by a private_foundation to an organization described in sec_509 or which the grantee organization uses to make payments to an individual for purposes described in sec_4945 shall not be regarded as a grant by the private_foundation to the individual grantee regardless of the application of subdivision i of this subparagraph if the grant is made for a project which is to be undertaken under the supervision of the sec_509 or organization and such grantee organization controls the selection of the individual grantee this subdivision shall apply regardless of whether the name of the individual grantee was first proposed by the private_foundation but only if there is an objective manifestation of the sec_509 a or organization s contro over the selection process although the selection need not be make completely independently of the private_foundation the preliminary expenditures incurred to research and develop the program represent direct expenditures by y to investigate and design a program in furtherance of its educational_purposes similar to those specified in example under sec_53_4942_a_-3 of the regulations likewise the anticipated expenses y will incur in furtherance of the program's supporting activities including the reasonable overhead associated with these activities all come within the definition of qualifying distributions set out in sec_4942 of the code in addition the grants to x will constitute direct payments to a public charity that is not controlled by y because x is a public charity amounts donated to x by y will be viewed as amounts expended to accomplish one or fe more of the purposes described in sec_170 of the code thus the preliminary expenditures the grants and the supporting expenditures constitute qualifying distributions under sec_4942 of the code and applicable regulations sec_4945 of the code imposes an excise_tax on each taxable_expenditure made by a private_foundation neither the preliminary expenditures nor the supporting expenditures constitute taxable_expenditures for purposes of sec_4945 of the code because y expended or will expend these amounts in furtherance of an educational purpose one of the purposes specified in sec_170 amounts incurred in support of the scholarship program are in support of an educational purpose because the program provides scholarships and fellowship for higher education the definition of taxable_expenditure under sec_4945 of the code specifically in the present case the grants are made to x a public charity while the definition of excludes grants to an organization that is a public charity described in sec_509 of the code taxable_expenditure does include amounts paid_or_incurred by a private_foundation as a grant to an individual for travel study or similar purposes by such individual unless the grant satisfies the requirements of sec_4945 of the code this provision does not apply in this situation because the grants here are grants to x and not to individuals per se rather the program comes within the purview of sec_53_4945-4 of the regulations which provides that a grant by a private_foundation to a public charity which the grantee organization uses to make payments to an individual for purposes described in sec_4945 of the code shall not be regard as a grant by the private_foundation to the individual grantee if the grant is made for a project to be undertaken under the supervision of the public charity and such grantee organization controls the selection of the individual grantee under the program described herein x will supervise the scholarships and fellowships and will control the selection of the individual grantees therefore the grants will not constitute taxable_expenditures under sec_4945 of the code accordingly we conclude that a the preliminary expenditures the grants and the supporting expenditures alt constitute qualifying distributions under sec_4942 of the code the preliminary expenditures and the supporting expenditures comply with the requirements of b sec_4945 of the code and therefore do not constitute taxable_expenditures under sec_4945 of the code the grants comply with the requirements of sec_4945 of the code and therefore will not constitute ataxable expenditures under sec_4945 of the code because this letter could help to resolve any questions please keep a copy of it in your permanent records this ruling letter is directed only to the organizations that requested it sec_6110 k of the code provides that it may not be used or cited as precedent -s- if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c hares ji robert c harper jr manager exempt_organizations technical group
